Opinion by
Mr. Justice Fell,
The appellants were plaintiffs in an issue framed by the- court of common pleas under the provisions of the act of June 12, 1878, to determine the right of the appellee, the sheriff of Lycoming county, to certain fees and expenses which were allowed upon the audit of his account by the county auditors. It was shown by the investigation at the trial that the sheriff, who appears to have acted in entire good faith, had in some cases charged too much and in others less than he was entitled to. In a total of 18,048.75 the excess in charges was found to be <1130.33. The charges excepted to were arranged under nine different heads, but this appeal relates to those only for board of prisoners, the dispute being as to the number of days *386for which board was furnished; for washing done for prisoners under a contract with the county commissioners; for the expense of removing prisoners to the penitentiary, asylum, house of refuge and reformatory, and for the fees for the summoning of jurors. Except as to the last mentioned charge the issue raised was one of fact only, and we see no error in the manner in which it was submitted to the jury. The charge for the removal of prisoners seems to have been liberal, but it does not affirmatively appear from the testimony that it includes any material item which would not come under the head of necessary and proper expenses incurred by the sheriff in the discharge of his duties. He should be strictly confined to expenses reasonably necessary, and upon this point the instruction might have been more distinct and specific, but the whole question was fairly, clearly and fully presented to the jury.
For the summoning of jurors the sheriff had charged 30 cents .each. It was suggested at the trial that the act of April 2, 1868, P. L. 14, limiting the charge to 30 cents, did not apply to Lycoming county, and that the sheriff was entitled to 50 cents each for this service under the local act of March 12, 1866, P. L.-187, and the jury was so instructed. The purpose of the act of 1868 was to establish a fee system applicable to the whole state. The first section provides: “ That the fees of the several officers throughout this commonwealth shall be the same as are hereinafter ascertained and appointed.” To six counties named the act does not apply, and as to two other counties its application is to a part only of the county officers. It is however a general act from the operation of which certain counties are excepted and the exceptions indicate an intention that all other counties should be subject to its provisions. It is true that repeals by implication are not favored, and that a subsequent general statute does not repeal a local statute inconsistent with it unless words of repeal are used or the intention to ■repeal is apparent; but the purpose of the act to establish a uniform system, the general language of the first section making it applicable “ throughout this commonwealth,” and the particular exceptions named in the last section, indicate an intention to repeal inconsistent acts, and we are of the. opinion that the local act of 1866 is repealed by the general act of 1868.
*387The claim of the sheriff for summoning jurors should therefore be reduced from $314, to $240.40, and the judgment reduced to $1,270.74, which is accordingly done. The judgment as so modified is affirmed.